DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
In response to the Office Action mailed 6/23/2021, applicant has submitted an amendment filed 9/22/2021.
Claim(s) 2, 8, 12, 15-18, 20, has/have been amended.  Claim(s) 3, 11, 13, has/have been cancelled.  New Claim(s) 22-24 has/have been added.
Response to Arguments
As per the 103 rejections:
Applicant amended claims 2 and 12 to recite where “the question related to the communication session” is further determined based on “information concerning a first participant of the communication session and information concerning a second participant of the communication session”.
The previous rejection of claims 3 and 13 (including the substance of the rejection of claims 2 and 12 upon which now-cancelled claims 3 and 13 used to depend) based on Dechu still addresses claims 2 and 12, as amended.  The prior art rejections have been adjusted as necessitated by the amendments made to the claims.
Worth noting is that the alternative elements that were not rejected in now-cancelled claims 3 and 13 were “a profile of a first participant of the communication session, and a profile of a second participant of the communication session”, whereas claims 2 and 12 were amended to recite “information concerning a first participant of the information concerning a second participant of the communication session”, and “information concerning” a person is not limited to a “profile”.  Therefore, in addition to requiring elements that were not previously required to properly reject the claims, the new prior art rejections are also necessitated by amendment by claiming different elements that were not previously claimed.
Claims 3 and 13 were previously rejected based on an incomplete topic in Dechu reading on “a topic of the communication session”.  The incomplete topic also reads on “information concerning a first participant of the communication session and information concerning a second participant of the communication session”
An incomplete topic can be interpreted as either one of “information concerning a first participant of the communication session” or “information concerning a second participant” in the sense that each incomplete topic indicates that the presenter/educator did not sufficiently address the incomplete topic or that the presenter/educator did not mention the incomplete topic.  Put another way, the incomplete topic is “information” “concerning”/about the educator/participant in the sense that it indicates that the educator/participant is a person who did not sufficiently address, or who did not mention, the incomplete topic.  The presenter/educator can be considered a “first participant”/”second participant” relative to another participant of the session, where the another participant can be interpreted as a “second participant” relative to the presenter/educator who is interpreted as a “first participant, and where the another participant can be interpreted as a “first participant” relative to the presenter/educator who is interpreted as a “second participant”.  

Dechu also suggests these limitations in the sense that:
For claim 1, the suggested audio output device/display device is “associated with one of the first and second participants” in the sense that it is used to communicate the question to the presenter/educator/”first participant”/”second participant” (i.e. if the presenter/educator is interpreted as “a first participant”, then the audio output device/display device is associated with “the first participant” and if the presenter/educator is interpreted as “a second participant”, then the audio output device/display device is associated with “the second participant”).
For claim 12, the suggested audio output device/display device is directed to present/output the generated question to the educator/presenter/”first… participant… of the communication session”/”second participant… of the communication session” (i.e. if the presenter/educator is interpreted as “a first participant”, then the audio output device/display device is directed to present the generated question to “the first participant,” and if the presenter/educator is interpreted as “a second participant”, then the audio output device/display device is directed to present the generated question to “the second participant”)
	Therefore, the examiner maintains prior art rejections of claims 2, 4, 12, 14, and 21, similar to those presented in the previous Office Action (adjusted as necessary for the amendments made to the claims, see full detail below)
Claim Interpretation
	In claim 6, “the question” in line 2 of claim 6 and in line 5 of claim 6 is interpreted as referring to “a/the question” in claim 2, and not to “a second question” in line 2 of claim 6.
Claim Objections
Claim 23 is objected to because of the following informalities:  
Claim 23 recites “a device associated with a participate” in line 2 which is fairly clearly intended to recite –a device associated with a participant--.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 23 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 23 recites “the question” in line 3 which is ambiguous (“the question can refer to either the “first question” or the “second question”, and as claimed it is not clear which question is the one “the question” in line 3 of claim 23 is supposed to refer to).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 4, 12, 14, 21, is/are rejected under 35 U.S.C. 103 as being unpatentable over Dechu et al. (US 2019/0180639), hereafter Dechu.

As per Claims 2 and 12, Dechu suggests (along with its computer-readable media equivalent and system) A computer-implemented method comprising: obtaining transcript data that includes a transcription of audio of a communication session; determining, based on an analysis of the transcript data during the communication session and based on one or more of: information concerning a first participant of the communication session and information concerning a second participant of the communication session, a question related to the communication session; and directing, during the communication session, the question to a device involved in the communication session for presentation of the question by the device/directing, during the communication session, presentation of the question to a first participant of the communication session (Paragraphs 24-26, 30-33, 35, 39-43, Figure 2, claims 1, 11-12; [all paragraphs and Figures are cited for each limitation with “key” paragraphs and Figures pertaining to 
“A computer-implemented method comprising: obtaining transcript data that includes a transcription of audio of a communication session;”: Paragraphs 24-26, 39-43, Figure 2, claims 1, 11-12; Paragraph 26 suggests converting audio of a session into text using ASR [“obtain[ing] transcript data that includes a transcription of audio of a… session”], and a session is at least suggested, in some embodiments, to be a session where an educator is “communicating” to participant[s] [paragraph 24, i.e. the session is a “communication session”].  Paragraphs 39-43 and Figure 2 and claims 1, 11-12 at least suggest computer implementation [including a processor executing instructions stored in memory]
“determining, based on an analysis of the transcript data during the communication session and based on one or more of: information concerning a first participant of the communication session and information concerning a second participant of the communication session, a question related to the communication session;”: Paragraphs 24-26, 30-33, 35; analyzing a speech-to-text transcript of “communication session” audio to identify at least one incomplete topic [where an incomplete topic can be interpreted as either one of “information concerning a first participant of the communication session” or “information concerning a second participant” in the sense that each incomplete topic indicates that the presenter/educator did not sufficiently address the incomplete topic or that the presenter/educator did not mention the incomplete topic, the presenter/educator can be 
“and directing, during the communication session, the question to a device associated with one of the first and second participants involved in the communication session for presentation of the question by the device/directing, during the communication session, presentation of the question to one of the first and second participants of the communication session”: Paragraphs 24-26, 30-33, 35, 39-43, Figure 2, claims 1, 11-12; 
As discussed above, the presenter/educator can be considered a “first participant”/”second participant” relative to another participant of the session, where the another participant can be interpreted as a “second participant” relative to the presenter/educator who is interpreted as a “first participant, and where the another participant can be interpreted as a “first participant” relative to the presenter/educator who is interpreted as a “second participant”
For claim 1, the cited paragraphs [especially paragraph 35] suggest providing [“directing” for claims 1 and 11 of this application], “while the session is ongoing”, the generated question [where the question is to be asked of the educator/presenter] to an 
	For claim 12, directing, “while the session is ongoing”, the suggested audio output device [or the display device in the suggested embodiment where output of a generated question is performed by a display device] to present/output the generated question to the educator/presenter/”first… participant… of the communication session”/”second participant… of the communication session”).

	As per Claims 4 and 14, Dechu suggests wherein the question relates to a topic of the communication session (Paragraphs 24-26, 30-33, 35, 39-43, Figure 2, claims 1, 11-12;
	Paragraph 30, in particular describes where the generated/”determined” “question” is relevant/”related” to, an incomplete “topic”, where paragraph 25 describe where the incomplete topic is “relevant to the subject of the learning session” [paragraph 25, i.e. is a topic “of the communication session”])

	As per Claim 21, Dechu suggests wherein the question is presented by a device of the first participant, the device being separate from the system (Paragraphs 24-26, 30-33, 35, 39-43, Figure 2, claims 1, 11-12;
	As discussed in the last 2 paragraphs of the rejection of claims 2 and 12, Dechu suggests both an embodiment where the generated question is output/presented to an educator/presenter [where the educator/presenter can be interpreted as either a “first participant of the communication session” or a “second participant of the communication session” as discussed in the portion of the rejection of claims 2 and 12 directed to the “determining…” limitation, where, for the purpose of rejecting claim 21, the educator/presenter is interpreted as the “first participant of the communication session”] by an audio output device and an embodiment where the generated question is output/presented to an educator/presenter/”the first participant” via a display device [depicted in Figure 2 as being separate from the system including a processor and a memory which is suggested by claims 1, 11, and 12 of Dechu to be the system that 
	Paragraph 35, claims 1, 11, 12, and Figure 2 thus suggests where the generated “question” is “presented”/output to the educator/presenter/”first participant” “by a” display/audio-output “device” which is “separate from the system” [in the case of the suggested audio output device, the audio output device is separate from the computer system in the same way that the display device is separate from the computer system in Figure 2], where the display/audio-output “device” is “a device of the first participant” in the sense that it is used to communicate questions to the educator/presenter/”first participant”)

Allowable Subject Matter
Claims 22 and 24 allowed.
Claim 23 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claims 5-10, 15-20, are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
	As per Claim(s) 5 (and similarly claim 15), the prior art of record does not teach or suggest the combination of all limitations in claim(s) 2 and 5 together, including (i.e. in combination with the remaining limitations in claim[s] 2 and 5) determining, based on the analysis of the transcript data during the communication session, if the question (that was determined, based on an analysis of the transcript data during the communication session and which is related to the communication session [in claims 2 and 12]) has been asked during the communication session; and directing, during the communication session, the device involved in the communication session to indicate a status regarding the question having been asked (i.e. “having been asked” is interpreted as the question was asked [i.e. as opposed to “a status regarding whether the question has been asked”] because in order for a question to have been [past tense] asked [past tense], the question logically needs to have already been asked).
	In the context of the rejection based on Dechu, it does not seem logical to determine if the question (generated based on the incomplete topic) has been asked because the incomplete topic is identified based on the incomplete topic not being mentioned at all or is missing facet(s) (paragraph 25) and therefore the generated question, more than likely, was not asked.
2017/0213190 teaches “the engine… determines whether more questions should be asked.  Should it be determined that no further questions are to be asked… or the list of questions for this interview is finished” (paragraph 170) and “However, at block 304c, should more questions need to be asked, the process moves to block 304d, where based on the aforementioned analysis, the next question is selected. This selection is, for example, from a list of questions selected for the interview, at the time the interview is set up, for example, at block 302. The selected question is then asked based on analyzing a transcript.
2009/0119371 teaches “a method of synchronizing questions and answers in an instant messaging session can be provided. The method can include maintaining an instant messaging session between first and second participants, identifying questions and answers in the instant messaging text, matching each of the answers to a corresponding one of the questions, and displaying the matched questions and answers supplementally to the displaying of the chat transcript, ensuring that a participant does not overlook a question where response on their part is required” (Abstract, see also Figure 1 where text in a dialogue is arranged into a display including questions and corresponding answers).  This reference is not directed to determining if a question determined based on an analysis of transcript data during a communication session has been asked (questions in the instant messaging text, if they exist in the instant messaging text, are logically asked).  Even assuming displaying a question that was asked indicates that a question determined from a chat transcript was asked (implicitly, because the question can’t be part of the supplemental display in Figure 1 unless it was both the “determining, based on an analysis of the transcript data during the communication session, a question related to the communication session” in claims 2 and 12 and “determining, based on the analysis of the transcript data during the communication session, if the question has been asked during the communication session” in claims 5 and 15.
2018/0046710 “In some embodiments, the offline analysis component uses distinct components to extract the features. The components can include an automatic speech recognition (ASR) component, which can produce a transcription of the conversation, a natural language processing (NLP) component, which can extract semantic information (such as open-ended questions asked, key objections, etc.) from the conversation, an affect component, which can analyze the recording for emotional signals and personality traits (e.g., likeability and trustworthiness), and a metadata component, which can extract data regarding conversation flow (i.e., who spoke when, and how much silence and overlap occurred” (paragraph 22).  This reference describes determining questions asked from a conversation and where a conversation can be processed by ASR to produce a transcription of the conversation (suggesting that questions asked can be determined from a transcript of a conversation)
2019/0385711 (LATE filing date) teaches “History and state machine 720 tracks the progress of the screening or monitoring conversation, i.e., which questions have been asked and which questions are yet to be asked” (paragraph 194) but this reference’s earliest priority date does not precede the earliest effective date of this application and therefore does not qualify as prior art.
9953650 teaches “agenda of the discussion… questions and answers that occurred during a prior discussion”; “visual display… includes a list of questions… progress indicator for the percentage of agenda items covered”; Figure 12; “A list of questions… posed by conference attendees… rendered.  During the discussion, conference attendees can add questions to the list.  New questions added by conference attendees are appended [added to the bottom] of the list.  Questions added to the questions list… to be answered by the conference speaker… aurally during the discussion or at the minimum, saved in the conference transcript.  As questions are answered by the conference speaker… removed from the questions list… Seeing the questions list may prompt conference attendees to ask a question that they hadn’t thought of until prompted by a question already posted on the list”.  This reference describes a conference where a speaker speaks to conference attendees (a communication session where a speaker communicates information to attendees), generating a transcript of the conference, and where conference attendees add questions to a list of questions to be answered by the conference speaker (“obtaining a plurality of questions determined to be asked during the communication session”).  In this reference, questions that are answered are removed from the questions list, but no analysis of a transcript is done to determine which questions were, or were not already asked, and since questions that are answered are removed, then this reference actually teaches where questions that are asked (obviously asked if they are answered) are not indicated on the display.
9652113 teaches “conference summary report… includes identified speakers… tone… topics discussed… conclusions arrived at… actions to be taken… Topics which of the plurality of questions (i.e. obtained plurality of questions “determined to be asked during the communication session”) have been asked.  The identification and notification of questions in the transcript only identifies questions that happen to have been spoken during the conference, and not that certain questions that are determined to be asked during the communication session have been asked (e.g. in a combination with the 9953650, the trigger/question-detection does not determine which of the questions submitted by the conference attendees to be asked to the conference speaker have been spoken in the transcript.  The trigger/question-detection detects any question that has been asked in the transcript without regard to what the conference attendee questions obtained by the system are).
The prior art further teaches reminding a person visually/audibly to ask certain questions (which suggests doing so if the person did not actually ask a certain question since a person wouldn’t need to be reminded to ask a question if he/she already asked the question) and providing feedback when fields in a form remain blank (which suggests where the system detects that something is wrong and communicates something, like the reminder to ask a question, to fix what is wrong), and the prior art also teaches a reminder to ask an unanswered question.
2010/0039296 “display screen… on digital pen… may display messages to remind the journalist to ask certain questions when conducting an interview… used by lawyers might be configured to audible or visually remind the lawyer to ask certain questions of his client or a witness… might provide feedback when one or more required fields in a form remain blank”, paragraph 229;
2011/0137138 “reminder may be set to ask the patient an unanswered question again”, paragraph 75;
	These references, however, do not specifically teach that the reminder to ask certain questions is issued in response to determining that one of those certain questions have not been asked (as opposed to providing a friendly reminder regardless of whether the person did or did not ask a certain question) and these references do not teach that the identification of which questions have not been asked is done by analyzing a transcript.
	The prior art teaches displaying questions that have been asked, including displaying asked questions extracted from a transcript.
2002/0078139 “student’s answers to the questions… exam result is displayed on a transcript… may also contain image… of the student along with identification information such as the student’s name and address… link may be provided in the transcript… that when selected displays the questions asked, the answers, and the grader’s comments where applicable”, paragraph 52; 
	2003/0033294 “interview… system may extract from the transcript the questions that were asked, transcribe them into text, and display them on a web page”, paragraph 8;
The references, however, do not teach where transcripts are analyzed to determine which of the plurality of questions (i.e. the obtained plurality of questions determined to be asked during the communication session) have already been asked (similar to what was discussed above, these references only describe where questions without regard to what the obtained plurality of questions that are determined to be asked are)

As per Claim(s) 6 (and similarly claims 16, and consequently claims 7-10 and 17-20 which depend directly/indirectly on claims 6 and 16), the prior art of record does not teach or suggest the combination of all limitations in claim(s) 2 and 5 together, including (i.e. in combination with the remaining limitations in claim[s] 2 and 5) obtaining a second question before the question is determined; and analyzing the transcript data during the communication session to determine an answer to the second question, wherein the question is determined based on the second question and the answer.
As per Claim 22 (and consequently claims 23-24), the prior art of record does not teach or suggest the combination of all limitations in claim(s) 22, including (i.e. in combination with the remaining limitations in claim[s] 22) obtaining a first question; obtaining transcript data that includes a transcription of audio of a communication session; analyzing the transcript data during the communication session to determine an answer to the first question; and determining, based on the first question and the answer, a second question.
Dechu describes determining an incomplete topic based on whether a topic has been addressed during the session (paragraph 25) but does not specifically describe where discussion of a topic includes a previous question and an answer determined by analyzing the transcript data.
2016/0027442 teaches “In one embodiment, program 300 generates metadata corresponding to a presentation delivered by one or more speakers including items such as topics covered, summary of ideas for each topic, products discussed, next steps identified, the questions asked and indexed by participants, and the answers provided. In another embodiment, program 300 can generate rich textual documents with content enrichment for a specific topic. For example, a dictation of a doctor could be enriched with images and reference information about the subject being dictated” (paragraph 31).  This reference does not specifically describe where the answers are determined by analyzing transcript data.
2009/0119371 teaches “a method of synchronizing questions and answers in an instant messaging session can be provided. The method can include maintaining an instant messaging session between first and second participants, identifying questions and answers in the instant messaging text, matching each of the answers to a corresponding one of the questions, and displaying the matched questions and answers supplementally to the displaying of the chat transcript, ensuring that a participant does not overlook a question where response on their part is required” (Abstract, see also Figure 1 where text in a dialogue is arranged into a display including questions and corresponding answers).  This reference suggests determining answers corresponding to questions by analyzing a chat transcript.  This reference, however, does not use the questions and answers to determine a question to be asked (the questions and answers are used to make sure that a question that was asked is eventually answered)
2013/0226578 teaches “In the technique 1200 shown in FIG. 12, at 1210, a computing device (e.g., a server) performs analysis of a video response recorded at a specifically describe where the follow-up question is determined based on the second question.  The follow-up question is based on the response, and the example appears to be based on a single word in the response, but this reference does not appear to specifically describe where the question is used to determine the follow-up question as well.  Even assuming an interviewee’s response is based on the question asked to the interviewee (such that the follow-up question which is based on the determining of the follow-up question is not specifically based on the question (i.e. the automatic selection of the follow-up question is not specifically based on the question).
2007/0214120 teaches “questionnaire 474 may have logical branches that generate or eliminate questions based on previous answers to previous questions”
2011/0044431 teaches “Because it is known ahead of time what questions are in the script used by the customer service representatives, in the alternative embodiment of the present invention, terminal 110-1 searches the transcript of the telecommunications session for strings which resemble the questions in the script. More specifically, in this illustrative embodiment, terminal 110-1 searches the telecommunications session transcript for a sting that resembles the question "Are you happy with our service?". After that, terminal 110-1 searches the text transcript for a string which resembles the question following the relevant question in the script. By locating the string resembling the relevant question, terminal 110-1 determines where, approximately, in the transcript, the answer to the relevant question begins. And similarly, by locating the string resembling the question following the relevant question, terminal 110-1 determines where, approximately, in the transcript, the answer to the relevant question ends” (paragraph 45)  This reference describes identifying answers in a transcript.  The questions appear to be part of a predefined script.
2015/0193429 teaches “Dialogs between two or more individuals are a part of everyday life and it is common to transcribe certain of these conversations into textual form for various reasons. For example, a transcription of a meeting may contain 
2008/0254419 teaches “At state 422D, a determination is made as to whether a follow-up question it to be asked. For example, a follow-up question may relate to identifying evidence that was presented during the conversation (e.g., by one or more speaker's use of words and/or verbal style) that supports the trainee's answer. If there are follow-up questions, the process proceeds to state 424D, where the follow-up questions are asked. At state 426D, a scoring user interface is displayed. In this example, the answer(s) (corresponding to the follow-up questions) are displayed with associated check boxes. The trainer checks off each question the trainee correctly responded to, which are then stored in computer readable memory” (paragraph 296) and “The pre-study session may be presented via text, audio, and/or a video 

	Upon further search (in response to the amendment filed 9/22/2021):
2018/0129928 teaches “The present disclosure relates to a data processing question-answering (QA) system and method, and more particularly, to a subsystem of the QA system that facilitates computer-generated follow-up questions based on the initial user question and a computer-generated answer to the user question” (paragraph 2) and “A user interface 46 of the QA system 20 may generally be part of or shared by the first and second generation subsystems 34, 36, and may further include a web browser. More specifically, the user interface 46 may be used by a user (i.e., human) for entering the initial question 38 that is analyzed by the first generation subsystem 34. The first generation subsystem 34 then outputs the answer 40 which may be displayed on the user interface 46. Generally at the same time, the second generation subsystem both a question and an answer), but in this reference the computer-generated answer does not appear to be determined based on analyzing transcript data during a communication session.  
2012/0219142 teaches “In an example, the next question presented to the advisor 62/automaton 62' (if one or more is/are needed) may be selected, by the application, utilizing a joint probability distribution table similar to the one described above. This table may be constructed to include additional questions and probabilities associated with the questions. For instance, if the answer selected to the lead off question Q1 is choice A1.sub.a (i.e., the caller wants to cancel his/her service), then the follow up question (if needed) may be selected utilizing a joint probability distribution table similar to the one previously described. This particular table may be constructed to include all of the follow up questions pertaining to the answer choice (such as A1.sub.a) selected for the previous question that could be asked, and each of these follow up questions is assigned a probability value (%). Thus, the probability value for each follow up question changes based on the answer choice selected for the previous question asked. In an example where the advisor 62/automaton 62' selected answer choice A1.sub.a (i.e., the caller wants to cancel his/her subscription), the follow up questions 
	2010/0131463 teaches “Further, the data collection customization module 110 uses a decision-based question layout that dynamically generates follow-up questions based on answers to the previous questions. This decision-based question layout provides a much quicker and more efficient way of asking relevant questions to extract comprehensive observation data” (paragraph 24)
	2017/0371861 teaches “In this structure, a root node represents a parent question and each child node branching from the root node represents a possible follow-up question based on the answer to the parent question. Using this representation, child nodes are dependent on their parent nodes while sibling nodes are independent of one another” (paragraph 282).

Double Patenting
	For clarity of the record, NO Double Patenting rejections are required based on the claims of U.S. Patent No.10,360,912, hereafter Parent Patent, because the Parent Patent does not specifically describe: 
For claim 1, “directing, during the communication session, the question to a device associated with one of the first and second participants involved in the communication session for presentation of the question by the device” (i.e. the device is associated with one of the first and second participants, where the question is determined based on one or more of: a profile of the first participant and a profile of the second participant)
For Claim 12, and “directing, during the communication session, presentation of the question to one of the first and second participants of the communication session” (i.e. presentation of the question is directed to one of the first and second participants, where the question is determined based on one or more of: a profile of the first participant and a profile of the second participant).
It would not be obvious to combine the Parent Patent’s claims with Dechu because, in Dechu, the question to be asked is determined based on incomplete topic[s] whereas in the Parent Patent’s claims, the question to be asked is determined based on whether the question, which is one of a plurality of questions that are determined to be asked, has not been asked.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC YEN whose telephone number is (571)272-4249. The examiner can normally be reached M-F 12:00PM -8:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RICHEMOND DORVIL can be reached on (571)272-7602. The fax phone 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





EY 11/26/2021
/ERIC YEN/Primary Examiner, Art Unit 2658